on appellant’s motion for rehearing.
GRAVES, Presiding Judge.
Appellant has filed a motion for rehearing in this case, stressing the fact that in order to uphold the conviction herein it is necessary that we find several deductions from the testimony offered, in order to predicate thereon that appellant failed to keep the proper lookout at the time he struck Mrs. Howard and her two children.
It is shown by some of the witnesses that appellant was coming down the highway upon which the accident occurred, as fast — some say — as seventy miles per hour; it is further shown *458that some of the witnesses saw Mrs. Howard and her two children when they were quite a distance away from the point of impact. It is further shown that the lady was approximately eighteen feet out in the center of the highway when she was struck, and that the little boy’s shoes were found at that point. Also it was shown that appellant’s car traveled approximately three hundred feet after the impact before it stopped. It is further shown that the accident occurred between dusk and darkness; some people near the roadway could not see Mrs. Howard and the children, but other people close to said highway saw them prior to the time they were struck. One witness testified that he saw appellant’s car approaching, at seventy miles per hour, and also saw the lady reflected in the lights of appellant’s car. As shown by appellant’s own testimony, he did not attempt to stop in any way.
We think that, under the law, it was the duty of appellant, in going at this high rate of speed, to keep a proper lookout and, having eyes to see, he should have seen this lady and her two children prior to the accident. It was not too dark for anyone to see, for practically all the witnesses saw them beforehand or saw them in the air after appellant struck them with no cessation of speed out on a public highway where different roads intersect.
We see no reason why we should fail to hold that appellant did not keep a proper lookout.
The motion for rehearing is accordingly overruled.